                                                                                                                                                       i(
AO 2458 (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                   Page 1 of 1   /l

                                    UNITED STATES DISTRICT COURT
                                               SOUTHERN DISTRICT OF CALIFORNIA

                     United States of America                                    JUDGMENT IN A CRIMINAL CASE
                                     V.                                          (For Offenses Committed On or After November 1, 1987)


                    Hector Sedeno-Castellanos                                    Case Number: 2:19-mj-10327

                                                                                 Federal Defenders
                                                                                 Defendant's Attar,,


REGISTRATION NO. 88278298                                                                                    FILED
THE DEFENDANT:                                                                                                 AUG 1 9 2019
 IZl pleaded guilty to count( s) 1 of Complaint
                                  - - - - - = ' - - - - - - - - - - - ; - - - - - t ; .......;;;;;;;;;;;;;;;;;;;;;;~~~-:-t-
 •    was found guilty to count( s)                                                                      · -· · - ·
      after a plea of not guilty.                                                                  I;f''' ::· ·: •:·_,'' : ' . ·
                                                                                                             l@kfV
      Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                   Nature of Offense                                                               Count Number(s)
8:1325(a)(l)                      ATTEMPTED ILLEGAL ENTRY (Misdemeanor)                                           1

 D The defendant has been found not guilty on count(s)
                                            ------------------
 •    Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                               p(nME SERVED                                 • ________ days
 IZl Assessment: $10 WAIVED IZl Fine: WAIVED
 IZl Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the defendant's possession at the time of arrest upon their deportation or removal.
 D Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                         Monday, August 19, 2019
                                                                         Date of Imposition of Sentence



                                                                         ~~~
    .           _,/ /1                    ,/      /
Received           //
                                                                           EZM(
                          1/       ,./ '    ./·

             DUSM                                                        HOORABLE RUTH~
                                                                         UNITED STATES MAGISTRATE JUDGE



Clerk's Office Copy                                                                                                        2:19-mj-10327
